  

Each of the directors (and former directors) of Bank of the Cascades identified
below entered into an Indemnification Agreement with Bank of the Cascades, the
form of which is attached, effective on the dates indicated below.

 

The Indemnification Agreements between Bank of the Cascades and Mr. Wells does
not include Section 3. Otherwise, the Indemnification Agreements are
substantially identical in all material respects.

 

BOTC Directors   Effective Date Jerol E. Andres   February 3, 2011 Chris
Casciato   January 28, 2011 Michael J. Connolly   January 28, 2011 Henry Hewitt
  February 2, 2011 Judith Johansen   February 16, 2011 J. LaMont Keen   November
17, 2011 James B. Lockhart III   January 28, 2011 Patricia L. Moss   February 2,
2011 Ryan R. Patrick   February 2, 2011 Thomas M. Wells   January 28, 2011 Terry
E. Zink   January 3, 2012 Retired Director:     Gary L. Hoffman   February 23,
2011

 



 

 



 

BANK OF THE CASCADES

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) dated as of [_____], is made
between Bank of the Cascades, an Oregon corporation (the “Bank”), and [_____]
(“Indemnitee”).

 

RECITALS

 

A.           Indemnitee is [currently serving] [willing to serve] as a director,
officer, employee and/or agent of the Bank, and in such capacity Indemnitee [is
performing] [will perform] valuable services for the Bank.

 

B.           The Bank’s Articles of Incorporation (the “Articles”) provide for
the indemnification of members of its Board of Directors, and the bylaws of the
Bank (the “Bylaws”) further provide for the indemnification of members of its
Board of Directors to the full extent permitted by the laws of the State of
Oregon, including the Bank Act (the “Act”).

 

C.           The Act is not exclusive in the rights provided, and it
contemplates that agreements may be entered into between the Bank and the
members of its Board of Directors, as well as its officers, employees and/or
agents with respect to the indemnification of such directors, officers,
employees and/or agents.

 

D.           In order to induce Indemnitee to [continue to] serve as a director,
officer, employee and/or agent of the Bank, the Bank has agreed to enter into
this Agreement with Indemnitee.

 

AGREEMENT

 

In consideration of the recitals above, the mutual covenants and agreements
herein contained, and Indemnitee’s [continued] service as a director, officer,
employee and/or agent, as the case may be, of the Bank after the date hereof,
the parties to this Agreement agree as follows:

 

1.           Indemnity of Indemnitee

 

1.1           Scope. If Indemnitee was or is made a party, or is threatened to
be made a party, to or is otherwise involved (including, without limitation, as
a witness) in any Proceeding (as defined below), the Bank agrees to and shall
hold harmless and indemnify Indemnitee from and against any and all losses,
claims, damages, liabilities or expenses (including attorneys’ fees, judgments,
fines, taxes or penalties, amounts paid in settlement and other expenses
incurred in connection with such Proceeding) (collectively, “Damages”) to the
full extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by this Agreement, the Articles, the Bylaws, the Act or
otherwise.

 

 

 

 

In the event of any change, after the date of this Agreement, in any applicable
law, statute or rule regarding the right of an Oregon banking institution to
indemnify a member of its Board of Directors, such changes, to the extent that
they would expand Indemnitee’s rights hereunder, shall be within the purview of
Indemnitee’s rights and the Bank’s obligations hereunder, and, to the extent
that they would narrow Indemnitee’s rights hereunder, shall be excluded from
this Agreement.

 

1.2           Nonexclusivity. The indemnification provided by this Agreement
shall not be deemed exclusive of any rights to which Indemnitee may be entitled
under the Act, the Articles, the Bylaws, any agreement, any general or specific
action of the Bank’s Board of Directors, vote of shareholders or otherwise. To
the extent that there is a conflict or inconsistency between the terms of this
Agreement and the Articles or Bylaws, it is the intent of the parties hereto
that the Indemnitee shall enjoy the greater benefits regardless of whether
contained herein, in the Articles or in the Bylaws. No amendment or alteration
of the Articles or Bylaws or any other agreement shall adversely affect the
rights provided to Indemnitee under this Agreement.

 

1.3           Partial Indemnity. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Bank for some or a portion of
Indemnitee’s expenses incurred in any Proceeding, but not, however, for all of
the total amount thereof, the Bank shall nevertheless indemnify Indemnitee for
the portion thereof to which Indemnitee is entitled.

 

1.4           Burden of Proof. In connection with any determination by the Board
of Directors, any court or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the Board of Directors or court shall presume that
Indemnitee has satisfied the applicable standard of conduct and is entitled to
indemnification, and the burden of proof shall be on the Bank or its
representative to establish, by clear and convincing evidence, that Indemnitee
is not so entitled.

 

1.5           Reliance as Safe Harbor. Indemnitee shall be entitled to
indemnification for any action or omission to act undertaken (i) in good faith
reliance upon the records of the Bank, including its financial statements, or
upon information, opinions, reports or statements furnished to Indemnitee by the
officers or employees of the Bank or any of its subsidiaries in the course of
their duties, or by committees of the Board of Directors, or by any other person
as to matters Indemnitee reasonably believes are within such other person’s
professional or expert competence, or (ii) on behalf of the Bank in furtherance
of the interests of the Bank in good faith in reliance upon, and in accordance
with, the advice of legal counsel or accountants, provided such legal counsel or
accountants were selected with reasonable care by or on behalf of the Bank. In
addition, the knowledge and/or actions, or failures to act, of any other
director, officer, agent or employee of the Bank shall not be imputed to
Indemnitee for purposes of determining the right to indemnity hereunder.

 

2

 

 

1.6           Definition of Proceeding. For purposes of this Agreement,
“Proceeding” shall mean any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative and whether
formal or informal, in which Indemnitee is, was or becomes involved by reason of
the fact that Indemnitee is or was a director, officer, employee and/or agent of
the Bank or that, being or having been such a director, officer, employee and/or
agent, Indemnitee is or was serving at the Bank’s request as a director,
officer, partner, trustee, employee or agent of another foreign or domestic
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise (collectively a “Related Company”), including service with respect to
an employee benefit plan, whether the basis of such proceeding is alleged action
(or inaction) by Indemnitee in an official capacity as a director, officer,
partner, trustee, employee or agent or in any other capacity while serving as a
director, officer, partner, trustee, employee or agent; provided, however, that,
except with respect to an action to enforce the provisions of this Agreement,
“Proceeding” shall not include any action, suit or proceeding instituted by or
at the direction of Indemnitee unless such action, suit or proceeding is or was
authorized by the Bank’s Board of Directors.

 

1.7           Survival. The indemnification provided under this Agreement shall
apply to any and all Proceedings, notwithstanding that Indemnitee has ceased to
be a director, officer, partner, trustee, employee or agent of the Bank or a
Related Company.

 

1.8           Liability Insurance. The Bank shall use its best efforts to
purchase and maintain a policy or policies of insurance with reputable insurance
companies with A.M. Best ratings of “A” or better, providing Indemnitee with
coverage for any liability asserted against, or incurred by, Indemnitee or on
Indemnitee’s behalf by reason of the fact that Indemnitee is or was a director,
officer, employee and/or agent of the Bank or that, being or having been such a
director, officer, employee and/or agent, Indemnitee is or was serving at the
Bank’s request as a director, officer, partner, trustee, employee or agent of
another foreign or domestic corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, including service with respect to an
employee benefit plan, whether or not the Bank would have the power to indemnify
Indemnitee against such liability under the provisions of this Agreement. Such
insurance policies shall have coverage terms and policy limits at least as
favorable to Indemnitee as the insurance coverage provided to any other director
or officer of the Bank. If the Bank has such insurance in effect at the time the
Bank receives from Indemnitee any notice of the commencement of a Proceeding,
the Bank shall give prompt notice of the commencement of such Proceeding to the
insurers in accordance with the procedures set forth in the policy. The Bank
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policy.

 

2.           Expense Advances

 

2.1           Generally. Subject to Section 2.2, the right to indemnification of
Damages conferred by Section 1 shall include the right to have the Bank pay
Indemnitee’s expenses in any Proceeding as such expenses are incurred and in
advance of such Proceeding’s final disposition (such right is referred to
hereinafter as an “Expense Advance”). The Indemnitee’s right to an Expense
Advance is absolute and shall not be subject to any condition that the Bank’s
Board of Directors shall not have determined that the Indemnitee is not entitled
to be indemnified under applicable law.

 

2.2           Conditions to Expense Advance. The Bank’s obligation to provide an
Expense Advance is subject to the following conditions:

 

3

 

 

2.2.1           Undertaking. If the Proceeding arose in connection with
Indemnitee’s service as a director, officer, employee and/or agent of the Bank
(and not in any other capacity in which Indemnitee rendered service, including
service to any Related Company), then Indemnitee or his or her representative
shall have executed and delivered to the Bank a written undertaking, which must
be an unlimited general obligation, but shall be unsecured and interest-free and
shall be accepted without reference to Indemnitee’s financial ability to make
repayment, by or on behalf of Indemnitee to repay all Expense Advances if and to
the extent that it shall ultimately be determined by a final, unappealable
decision rendered by a court having jurisdiction over the parties and the
question that Indemnitee did not meet the standard of conduct described in
707.746 of the Act.

 

2.2.2           Cooperation. Indemnitee shall give the Bank such information and
cooperation as it may reasonably request and as shall be within Indemnitee’s
power.

 

2.2.3           Affirmation. Indemnitee shall furnish, upon request by the Bank
and if required under applicable law, a written affirmation of Indemnitee’s good
faith belief that he or she has met the standard of conduct described in 707.746
of the Act.

 

3.           Priority

 

3.1         Bank Fully and Primarily Responsible. Given that certain Jointly
Indemnifiable Claims may arise due to the relationship between the Fund Entities
and the Bank, and the service of Indemnitee as a Director of the Bank at the
request of the Fund Entities, the Bank acknowledges and agrees that the Bank
shall be fully and primarily responsible for the indemnification and advancement
of expenses of Indemnitee in connection with any such Jointly Indemnifiable
Claim, pursuant to and in accordance with the terms of this Agreement,
irrespective of any right of recovery Indemnitee may have from the Fund Entities
or any of their respective Affiliates. Under no circumstances shall the Bank be
entitled to any right of contribution by the Fund Entities or any of their
Affiliates and no right of recovery Indemnitee may have from the Fund Entities
or any of their respective Affiliates shall reduce or otherwise alter the rights
of Indemnitee or the obligations of the Bank under this Agreement.

 

3.2         Definitions. For purposes of this Section 3:

 

3.2.1           Affiliate. “Affiliate” shall mean, with respect to any person,
any person directly or indirectly controlling, controlled by or under common
control with, such other person. For purposes of this definition, (i) “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”) when used with respect to any person, means the
possession, directly or indirectly, of the power to cause the direction of
management and/or policies of such person, whether through the ownership of
voting securities by contract or otherwise or for purposes of the Bank Holding
Company Act of 1956, as amended, and (ii) “person” has the meaning given to it
in Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or any successor statute and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act.

 

4

 

 

3.2.2           Fund Entities. “Fund Entities” shall mean any corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other entity or enterprise (other than the Bank, the Bank’s parent
corporation or any other corporation, limited liability company, partnership,
joint venture, trust, employee benefit plan or other entity or enterprise as to
which Indemnitee has agreed, on behalf of the Bank or at the Bank’s request, to
serve as a director, officer, employee or agent and which service is covered by
this Agreement) from whom Indemnitee may be entitled to indemnification or
advancement of expenses with respect to which, in whole or in part, the Bank may
also have an indemnification or advancement obligation.

 

3.2.3           Jointly Indemnifiable Claims. “Jointly Indemnifiable Claim”
shall mean any claim for which Indemnitee may be entitled to indemnification
both from any Fund Entity, on the one hand, and the Bank, on the other hand,
pursuant to applicable law, any indemnification agreement or the certificate of
incorporation, bylaws, partnership agreement, operating agreement, certificate
of formation, certificate of limited partnership or comparable organizational
documents of the Bank or such Fund Entity.

 

4.           Procedures for Enforcement

 

4.1          Enforcement. In the event that a claim for indemnity, an Expense
Advance or otherwise is made hereunder and is not paid in full within twenty
calendar days after written notice of such claim is delivered to the Bank,
Indemnitee may, but need not, at any time thereafter bring suit against the Bank
to recover the unpaid amount of the claim (an “Enforcement Action”).

 

4.2          Presumptions in Enforcement Action. In any Enforcement Action the
following presumptions (and limitation on presumptions) shall apply:

 

(a)          The Bank shall conclusively be presumed to have entered into this
Agreement and assumed the obligations imposed on it hereunder in order to induce
Indemnitee to [continue to] serve as a director, officer, employee and/or agent,
as the case may be, of the Bank;

 

(b)          Neither (i) the failure of the Bank (including the Bank’s Board of
Directors, independent or special legal counsel or the Bank’s shareholders) to
have made a determination prior to the commencement of the Enforcement Action
that indemnification of Indemnitee is proper in the circumstances nor (ii) an
actual determination by the Bank, its Board of Directors, independent or special
legal counsel or shareholders that Indemnitee is not entitled to indemnification
shall be a defense to the Enforcement Action or create a presumption that
Indemnitee is not entitled to indemnification hereunder; and

 

(c)          If Indemnitee is or was serving as a director, officer, employee,
trustee or agent of a corporation of which a majority of the shares entitled to
vote in the election of its directors is held by the Bank or in an executive or
management capacity in a partnership, joint venture, trust or other enterprise
of which the Bank or a wholly-owned subsidiary of the Bank is a general partner
or has a majority ownership, then such corporation, partnership, joint venture,
trust or enterprise shall conclusively be deemed a Related Company and
Indemnitee shall conclusively be deemed to be serving such Related Company at
the request of the Bank.

 

5

 

 

4.3          Attorneys’ Fees and Expenses for Enforcement Action. In the event
Indemnitee is required to bring an Enforcement Action, the Bank shall indemnify
and hold harmless Indemnitee against all of Indemnitee’s fees and expenses in
bringing and pursuing the Enforcement Action (including attorneys’ fees at any
stage, including on appeal); provided, however, that the Bank shall not be
required to provide such indemnity for such attorneys’ fees or expenses if a
court of competent jurisdiction determines that each of the material assertions
made by Indemnitee in such Enforcement Action was not made in good faith or was
frivolous.

 

5.           Limitations on Indemnity; Mutual Acknowledgment

 

5.1          Limitation on Indemnity. No indemnity pursuant to this Agreement
shall be provided by the Bank:

 

(a)          [Reserved];

 

(b)          For Damages that have been paid directly to Indemnitee by an
insurance carrier under a policy of officers’ and directors’ liability insurance
maintained by the Bank;

 

(c)          On account of Indemnitee’s conduct which is finally adjudged to
fall within one or more of the exclusions set forth in the Act; or

 

(d)          If a final decision by a court having jurisdiction in the matter
shall determine that such indemnification is not lawful.

 

5.2          Regulatory Limitation. Notwithstanding anything herein to the
contrary (including without limitation the last sentence of Section 2.1), the
Bank shall not be required to make any indemnification payment (including
without limitation any Expense Advance) to the extent such payment is prohibited
or limited pursuant to 12 U.S.C. 1828(k) or by 12 C.F.R. Part 359 or 707.744 -
707.764 of the Act and any such payment made shall be in compliance with
requirements imposed pursuant to 12 U.S.C. 1828(k) or by 12 C.F.R, Part 359 or
707.744 - 707.764 of the Act (including without limitation any required
agreements of Indemnitee)

 

6.           Notification and Defense of Claim

 

6.1          Notification. Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee will, if a claim in respect thereof
is to be made against the Bank under this Agreement, notify the Bank of the
commencement thereof; but the omission so to notify the Bank will not relieve
the Bank from any liability which it may have to Indemnitee under this Agreement
unless and only to the extent that such omission can be shown to have actually
and materially prejudiced the Bank’s ability to defend the Proceeding.

 

6.2          Defense of Claim. With respect to any such Proceeding as to which
Indemnitee notifies the Bank of the commencement thereof:

 

6

 

 

(a)          The Bank may participate therein at its own expense;

 

(b)          The Bank, by itself or jointly with any other indemnifying party
similarly notified, may assume the defense thereof, with counsel satisfactory to
Indemnitee. After notice from the Bank to Indemnitee of its election to assume
the defense thereof, the Bank shall not be liable to Indemnitee under this
Agreement for any legal or other expenses (other than reasonable costs of
investigation) subsequently incurred by Indemnitee in connection with the
defense thereof unless (i) the employment of counsel by Indemnitee has been
authorized by the Bank, (ii) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Bank and Indemnitee in the
conduct of the defense of such action, or (iii) the Bank shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and expenses of counsel shall be at the expense of the Bank. The Bank
shall not be entitled to assume the defense of any action, suit or proceeding
brought by or on behalf of the Bank or as to which Indemnitee shall have made
the conclusion provided for in (ii) above. For the avoidance of doubt,
Indemnitee shall not be required to utilize counsel selected by or representing
the Bank or any other Indemnitee without the express consent of Indemnitee,
which consent may be withheld in his or her discretion;

 

(c)          The Bank shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent;

 

(d)          The Bank shall not settle any action or claim in any manner which
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent; and

 

(e)          Neither the Bank nor Indemnitee will unreasonably withhold its, his
or her consent to any proposed settlement.

 

(f)          To the fullest extent permitted by law, the Bank’s assumption of
the defense of a Proceeding pursuant to this Section 6 will constitute an
irrevocable acknowledgement by the Bank that any expenses incurred by or for the
account of Indemnitee in connection therewith are indemnifiable by the Bank
hereunder.

 

7.          Subrogation

 

In the event of payment under this Agreement by or on behalf of the Bank, except
as provided in Section 3, the Bank shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute all
papers that may be required and shall do all things that may be necessary to
secure such rights, including without limitation, the execution of such
documents as may be necessary to enable the Bank effectively to bring suit to
enforce such rights. The Bank shall pay or reimburse all expenses actually and
reasonably incurred by Indemnitee in connection with such subrogation.

 

7

 

 

8.           Severability

 

Nothing in this Agreement is intended to require or shall be construed as
requiring the Bank to do or fail to do any act in violation of applicable law.
The Bank’s inability, pursuant to court order, to perform its obligations under
this Agreement shall not constitute a breach of this Agreement. The provisions
of this Agreement shall be severable, as provided in this Section 8. If this
Agreement or any portion hereof shall be invalidated on any ground by any court
of competent jurisdiction, then the Bank shall nevertheless indemnify Indemnitee
to the full extent permitted by any applicable portion of this Agreement that
shall not have been invalidated, and the balance of this Agreement not so
invalidated shall be enforceable in accordance with its terms.

 

9.           Governing Law; Binding Effect; Amendment and Termination; Specific
Performance

 

(a)          This Agreement shall be interpreted and enforced in accordance with
the laws of the State of Oregon.

 

(b)          This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business and/or assets of the
Bank), assigns, spouses, heirs, executors and personal and legal
representatives. The Bank shall require and cause any successor(s) (whether
directly or indirectly, whether in one or a series of transactions, and whether
by purchase, merger, consolidation, or otherwise) to all or a significant
portion of the business and/or assets of the Bank and/or its subsidiaries (on a
consolidated basis), by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Bank would be
required to perform if no such succession had taken place; provided that no such
assumption shall relieve the Bank from its obligations hereunder and any
obligations shall thereafter be joint and several.

 

(c)          No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing signed by both parties.

 

(d)          The parties recognize that if any provision of this Agreement is
violated by the parties hereto, Indemnitee may be without an adequate remedy at
law. Accordingly, in the event of any such violation, Indemnitee shall be
entitled, if Indemnitee so elects, to institute proceedings, either in law or at
equity, to obtain damages, to obtain specific performance, to enjoin such
violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.

 

[SIGNATURE PAGE FOLLOWS]

 

8

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
day and year first above written.

 

  BANK OF THE CASCADES       By:         INDEMNITEE:        

 

[Signature Page to Indemnification Agreement]

 

 

 

